In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Garry, J.), dated March 27, 1995, which, upon a jury verdict, is in favor of the defendant and against her.
Ordered that the judgment is affirmed, with costs.
The plaintiff alleged that on April 26, 1991, she was accidentally shot by Peter Anthony Crisafi, a police officer who was then employed by the defendant, as he was cleaning his service revolver, at his home. The jury concluded that Crisafi was not cleaning his gun when it discharged.
Contrary to the plaintiff’s contention, the jury’s verdict was supported by sufficient evidence. A valid line of reasoning and permissible inferences from Crisafi’s testimony supported the verdict (see, Cohen v Hallmark Cards, 45 NY2d 493). Moreover, giving the jurors their proper deference as the finders of facts and as the assessors of the credibility of the witnesses (see, Nicastro v Park, 113 AD2d 129), we find that the verdict was not against the weight of the evidence. Miller, J. P., Ritter, Goldstein and Florio, JJ., concur.